ELECTRONIC CITATION: 2013 FED App. 0006P (6th Cir.)
                              File Name: 13b0006p.06



          BANKRUPTCY APPELLATE PANEL OF THE SIXTH CIRCUIT

In re: DAVID     E.   BARLOW; MARIA E.         )
BARLOW,                                        )
                                               )
            Debtors.                           )
______________________________________         )
                                               )
HER, INC.; REAL LIVING, INC.; HARLEY E.        )
ROUDA, JR.; KAIRA STURDIVANT ROUDA;            )             No. 13-8018
HARLEY E. ROUDA, SR.,                          )
                                               )
            Plaintiffs - Appellees,            )
                                               )
            v.                                 )
                                               )
DAVID E. BARLOW,                               )
                                               )
            Defendant - Appellant.             )
______________________________________


                      Appeal from the United States Bankruptcy Court
                             for the Southern District of Ohio
                         Case No. 11-52415; Adv. No. 11-02445

                               Submitted: November 5, 2013

                          Decided and Filed: November 14, 2013

      Before: EMERSON, HARRIS, and McIVOR, Bankruptcy Appellate Panel Judges.

                                  ____________________

                                       COUNSEL

ON BRIEF: Bradley K. Baker, PORTER, WRIGHT, MORRIS & ARTHUR LLP, Columbus, Ohio,
for Appellees. David E. Barlow, Delaware, Ohio, pro se.
                                     ____________________

                                           OPINION
                                     ____________________

       GEORGE W. EMERSON, JR., Bankruptcy Appellate Panel Judge. The issue before the
Panel on appeal is whether the bankruptcy court erred in determining that a district court judgment
entered against Debtor David E. Barlow (“Debtor”) was nondischargeable under 11 U.S.C.
§ 523(a)(6). After reviewing the record, the parties’ briefs, and applicable law, the Panel concludes
that the bankruptcy court properly gave the district court’s findings preclusive effect as to whether
the district court judgment was the result of the Debtor’s willful and malicious injury. Accordingly,
for the reasons stated in the bankruptcy court’s well-written opinion entered on September 26, 2012,
HER, Inc. v. Barlow (In re Barlow), 478 B.R. 320 (Bankr. S.D. Ohio 2012), we affirm.




                                                 -2-